Citation Nr: 1628466	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-05 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for headaches, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, and if so whether the claim may be allowed.

3.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for cervical muscle strain, and if so whether the claim may be allowed.

4.  Entitlement to service connection for right knee disorder.

5.  Entitlement to service connection for left knee disorder.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1989 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A service personnel record was associated with the record in September 2008.  While this record is an official service department record, it is not relevant to the claims on appeal for headaches, dysthymic disorder, and history of a cervical muscle strain.  As a result, the Board will continue to consider service connection for these disorders on the basis of new and material evidence, as listed on the title page accordingly.  See 38 C.F.R. § 3.156(c) (2015).

In May 2014 the RO determined that the Veteran filed a timely substantive appeal, thus the case was deemed perfected to the Board for appellate review and a June 2014 VA Form 8 (Certification of Appeal) was issued.

In April 2016, the Veteran testified at a video conference hearing before the undersigned.  During the hearing, the Veteran waived initial Agency of Original Jurisdiction (AOJ) review of any additional evidence associated with the record.  The record was held open for 90 days and no additional relevant evidence has been received as of this date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from September 2008 to April 2016.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches, acquired psychiatric disability (other than PTSD), cervical spine disorder, right knee disorder, and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1997 VA rating decision, the claims for entitlement to service connection for head cold with headache, dysthymic disorder, and history of cervical muscle strain were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  An unappealed January 1998 rating decision also denied service connection for memory loss.

2.  The evidence received since the December 1997 and January 1998 VA rating decisions, regarding headaches, dysthymic disorder, memory loss and cervical muscle strain, is not cumulative or redundant and raises the possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 1997 and January 1998 VA rating decisions, denying entitlement to service connection for head cold with headache, dysthymic disorder, memory loss and history of cervical muscle strain, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received since the December 1997 VA rating decision to reopen service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.310 (2015).

3.  New and material evidence has been received since the December 1997 VA rating decision to reopen service connection for an acquired psychiatric disorder, including dysthymic disorder/memory loss.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.

4.  New and material evidence has been received since the December 1997 VA rating decision to reopen service connection for history of cervical muscle strain.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary. 

In the December 1997 VA rating decision, service connection for head cold with headache was denied because it existed prior to service, service connection for dysthymic disorder was denied because there was no link to service, and service connection for history of cervical spine strain was denied because there was no current diagnosis.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  While a December 1997 VA examination for mental disorders was associated with the record after issuance of the December 1997 VA rating decision, the report documented duplicate findings of a current disability of dysthymic disorder as noted in the November 1997 VA examination for mental disorders.  In January 1998, a claim for memory loss was denied.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the December 1997 and January 1998 VA rating decisions are final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

Relevant evidence received since the December 1997 and January 1998 VA rating decisions includes lay statements by the Veteran at the April 2016 Board hearing regarding how his headaches may be caused or aggravated by his cervical spine.  The Board finds that this evidence is new and material to the element of establishing service connection on a secondary basis, which was not considered at the time of the December 1997 VA rating decision.  As a result, the claim for headaches is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.310.

Next, relevant evidence received since the December 1997 VA rating decision includes VA treatment records in Virtual VA showing additional psychiatric disabilities, to include major depression (in December 2015 and April 2016) and anxiety disorder and panic disorder with agoraphobia (from October 2015 to December 2015).  The Board finds that this evidence is new and material to the element of establishing a current disability during the appeal period, which was the reason for denying service connection for a dysthymic disorder at the time of the December 1997 VA rating decision and a disability manifested by memory loss in January 1998.  The Board also notes that the issue of entitlement to service connection for PTSD was granted in a March 2016 VA rating decision.  As a result, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.  This claim is recharacterized more broadly to an acquired psychiatric disability (other than PTSD) in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

Lastly, relevant evidence received since the December 1997 VA rating decision includes a December 2011 VA Disability Benefits Questionnaire (DBQ) examination report for neck (cervical spine) conditions documenting that imaging studies of the cervical spine reveal arthritis.  The Board finds that this evidence is new and material to the element of a current disability, which was not established at the time of the December 1997 VA rating decision.  As a result, the claim for history of cervical muscle strain is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309.  This claim is recharacterized more broadly to a cervical spine disorder, to include posttraumatic myalgia, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons, 23 Vet. App. at 5-6, 8.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for headaches is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for history of cervical muscle strain is reopened.


REMAND

At the outset, review of the record shows a Social Security Notice of Award letter for disability benefits was associated in January 2016.  There is no indication that an attempt has been made to obtain any potentially relevant identified records from the Social Security Administration (SSA).  As a result, a remand is needed to obtain the award letter and any outstanding medical records based upon a SSA decision for disability benefits to the Veteran.  The Veteran also testified at the April 2016 Board hearing to receiving private treatment for his knees and cervical spine from W. Henson, a nurse practitioner, as well as through VA in Biloxi, Mississippi for knees, cervical spine, and psychiatric disability, thus a remand is needed to obtain these outstanding potentially relevant records.  

Lastly, a remand is needed to obtain VA examinations and medical opinions for the issues of entitlement to service connection for headaches, acquired psychiatric disability (other than PTSD), cervical spine disorder, and knee disorders to properly adjudicate these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the April 2016 Board hearing the Veteran reported his headache symptoms began during service before, during and after deployment, have been continuous since separation from service, and may be caused or aggravated by his cervical spine.  He also testified that he saw a chaplain after return from foreign service in the Gulf War for help dealing with anger and depression and has been taking antidepressants on and off since the 1990s.  In addition, at this time, the evidence of record shows an in-service occurrence of cervical muscle strain after a motor vehicle accident and current diagnosis of arthritis of the cervical spine, as well as reported in-service and current symptomatology of the knees by the Veteran at the April 2016 Board hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated from April 2016 forward.

2.  Request the award letter and medical records upon which a SSA decision for disability benefits to the Veteran was based and associate them with the claims file.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Request that the Veteran provide or authorize the release of any non-VA records that are relevant to his claims, including those of W. Henson.  

4.  After completion of the above, obtain an appropriate examination to determine the etiology of the Veteran's headaches.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  

For purposes of this remand, it is presumed the Veteran's headaches did not exist prior to his entry to service.  

For the Veteran's current diagnosis of headaches since July 2008 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis (a) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service; (b) is related or due to a cervical spine disorder; or (c) is permanently aggravated by a cervical spine disorder.  Note: the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology, such as headaches, as reported during the April 2016 Board hearing.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  Obtain an appropriate examination to determine the etiology of the Veteran's acquired psychiatric disability (other than PTSD).  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  

For the Veteran's current diagnosis of an acquired psychiatric disability (other than PTSD), to include dysthymic disorder, major depression, anxiety disorder, and panic disorder with agoraphobia, since July 2008 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology during service as reported by the Veteran at the April 2016 Board hearing.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6.  Obtain an appropriate examination to determine the etiology of the Veteran's cervical spine disorder, to include posttraumatic myalgia.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  

For the Veteran's current diagnosis of a cervical spine disorder, to include posttraumatic myalgia and arthritis, since August 2009 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology as reported by the Veteran at the April 2016 Board hearing.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

7.  Obtain an appropriate examination to determine the etiology of any bilateral knee disability that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  

For any knee diagnosis identified since July 2008 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis manifested in service or is otherwise causally or etiologically related to am injury or event during his period of honorable service.

If the Veteran has any knee symptomatology since July 2008 (even if it has since resolved) that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that these symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology as reported by the Veteran at the April 2016 Board hearing.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

8.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

9.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


